 1   COOLEY LLP
     JOHN C. DWYER (136533) (dwyerjc@cooley.com)
 2   3175 Hanover Street
     Palo Alto, CA 94304-1130
 3   Telephone: (650) 843-5000
     Facsimile: (650) 849-7400
 4
     AARTI REDDY (274889) (areddy@cooley.com)
 5   101 California Street, 5th Floor
     San Francisco, CA 94111-5800
 6   Telephone: (415) 693-2000
     Facsimile: (415) 693-2222
 7
     Attorneys for Defendants
 8   ELON MUSK and TESLA, INC.

 9

10

11

12                                UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14                                   SAN FRANCISCO DIVISION

15

16   AARON GREENSPAN,                            Case No. 3:20-cv-03426-JC

17                  Plaintiff,                   STIPULATED REQUEST AND [PROPOSED]
                                                 ORDER ISO JOINT ADMINISTRATIVE
18         v.                                    MOTION TO INCREASE PAGE LIMITS
                                                 FOR BRIEFING ON DEFENDANTS’
19   OMAR QAZI, SMICK ENTERPRISES,               MOTION TO DISMISS
     INC., ELON MUSK, and TESLA, INC.,
20                                               (CIV. L.R. 7-11)
                    Defendants.
21                                               Judge: The Hon. James Donato

22                                               Date Action Filed: May 20, 2020

23

24

25

26

27

28
                                                       STIPULATED REQUEST AND [PROPOSED] ORDER
                                                                        RE PAGE LIMITS ON MTD
                                                                      CASE NO. 3:20-CV-03426-JD
 1          Pursuant to Civil Local Rule 7-11, Defendants Tesla, Inc. (“Tesla”) and Elon Musk (together,

 2   “Tesla Defendants”), through their respective attorneys, and Plaintiff Aaron Greenspan (“Plaintiff,”

 3   and together with the Tesla Defendants, the “Parties”) hereby stipulate to extend the page limits for

 4   both Parties in connection with briefing on the Tesla Defendants’ anticipated motion to dismiss the

 5   First Amended Complaint (Dkt. 20) (“FAC”), as follows:

 6          WHEREAS, on May 20, 2020 (Dkt. 1), Plaintiff filed his Complaint in this matter;

 7          WHEREAS, on July 2, 2020 (Dkt. 20), Plaintiff filed his FAC;

 8          WHEREAS, the Tesla Defendants believe it would be more efficient for the Court and the

 9   Parties for them to file a single, consolidated motion to dismiss the FAC, rather than to respond

10   individually;

11          WHEREAS, Item No. 18 in the Court’s Standing Order for Civil Cases Before Judge James

12   Donato (“Standing Order”) provides that opening and opposition briefs may not exceed 15 pages,

13   and reply briefs may not exceed 10 pages, except for class certification and summary judgment

14   motions;

15          WHEREAS, under Civil Local Rule 7-11, parties may file a motion for administrative relief,

16   accompanied by a stipulation under Civil Local Rule 7-12, to request that the Court extend

17   applicable page limits;

18          WHEREAS, due to the length of the FAC, the number of allegations against and regarding

19   the Tesla Defendants, the volume of exhibits, and the number of different claims against the Tesla

20   Defendants, the Tesla Defendants submit that, to fully and adequately brief the issues raised in the

21   FAC, they would need at least 25 pages for a joint opening brief on their motion to dismiss and 15

22   pages on reply;

23          WHEREAS, Plaintiff is amenable to extending page limits for both sides, on the terms jointly

24   proposed in this Stipulation; and

25          NOW THEREFORE, pursuant to Civil Local Rule 7-11, the Parties jointly stipulate and

26   respectfully request that the Court enter an order that the page limits for briefing on the Tesla

27   Defendants’ anticipated motion to dismiss shall be extended to 25 pages for the Tesla Defendants’

28   opening brief, 25 pages for Plaintiff’s opposition, and 15 pages for the Tesla Defendants’ reply.
                                                                STIPULATED REQUEST AND [PROPOSED] ORDER
                                                      1                          RE PAGE LIMITS ON MTD
                                                                               CASE NO. 3:20-CV-03426-JD
 1                                               Respectfully submitted,

 2   Dated: July 10, 2020                        TESLA, INC.
 3                                               By: /s/ Aarti Reddy
 4                                                      Aarti Reddy

 5                                               Attorneys for Defendants
                                                 Tesla, Inc. and Elon Musk
 6

 7

 8   Dated: July 10, 2020                        AARON GREENSPAN
 9                                               By: /s/ Aaron Greenspan
                                                        Aaron Greenspan
10

11

12                            ATTESTATION PURSUANT TO CIV. L.R. 5-1(i)(3)

13          Pursuant to Civ. L.R. 5-1(i)(3), I attest that concurrence in the filing of this document has

14   been obtained from the signatory.

15   Dated: July 10, 2020                                       By: /s/ Aarti Reddy
                                                                       Aarti Reddy
16

17

18

19

20   PURSUANT TO STIPULATION, IT IS SO ORDERED.

21

22   Dated: ____________________                 ____________________________________________
                                                 The Honorable James Donato
23
                                                 United States District Judge
24

25

26

27

28
                                                               STIPULATED REQUEST AND [PROPOSED] ORDER
                                                    2                           RE PAGE LIMITS ON MTD
                                                                              CASE NO. 3:20-CV-03426-JD
 1                                         PROOF OF SERVICE

 2          I am a citizen of the United States and a resident of the State of California. I am employed

 3   in San Francisco County, State of California, in the office of a member of the bar of this Court, at

 4   whose direction the service was made. I am over the age of eighteen years, and not a party to the

 5   within action. My business address is Cooley LLP, 101 California Street, 5th Floor, San Francisco,

 6   California 94111-5800, and my email address is dfoster@cooley.com. On the date set forth

 7   below, I served the document described below in the manner described below:

 8         STIPULATED REQUEST AND [PROPOSED] ORDER ISO JOINT ADMINISTRATIVE MOTION
            TO INCREASE PAGE LIMITS FOR BRIEFING ON DEFENDANTS’ MOTION TO DISMISS
 9

10                  (BY ELECTRONIC MAIL) I am personally and readily familiar with the business
           X        practice of Cooley LLP for the preparation and processing of documents in
11                  portable document format (PDF) for e-mailing, and I caused said document to be
                    prepared in PDF and then served by electronic mail to the party listed below.
12

13

14   Omar Qazi
     Smick Enterprises, Inc.
15   22909 Audrey Avenue
     Torrance, CA 90505
16   Email: omar@smick.com

17

18          I declare under penalty of perjury under the laws of the State of California that the above is

19   true and correct. Executed on July 10, 2020 at San Francisco, California.

20
                                                         __________________________________
21                                                                   Debra Foster
22

23

24

25

26

27

28
                                                                STIPULATED REQUEST AND [PROPOSED] ORDER
                                                     3                           RE PAGE LIMITS ON MTD
                                                                               CASE NO. 3:20-CV-03426-JD
